Citation Nr: 9901981	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-22 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased evaluation for a 
chondromalacia patella of the left knee, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel





INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991.  

This matter is currently before the Board of Veterans 
Appeals (Board) on appeal from a November 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a back 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

2.  The residuals of the veterans service-connected 
chondromalacia patellae of the left knee includes discomfort 
of the left knee with possible patellofemoral tendinitis.

3.  There is no evidence of knee ankylosis, recurrent 
subluxation, lateral instability, impairment of the tibia or 
fibula, dislocated cartilage, or limitation in flexion or 
extension in the left knee.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patellae of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (1997); and Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal treatment of a left knee 
disability.  In February 1989, it was noted that the left 
knee went out.  At that time no effusion or instability 
was found.  The veteran was treated on an outpatient basis.  
A review of the service medical records does not indicate 
treatment for a back disability.  At the veterans discharge 
evaluation in August 1991, the veteran did note recurrent 
back pain and a trick or locked knee.  However, at this 
time, the veteran denied any serious illness or injury since 
her physical evaluation in 1987.  The veteran began her 
active service in October of 1987.  Evaluation of the 
veterans lower extremity and spine revealed no 
abnormalities.  The physician failed to diagnose the veteran 
with either a back disability or a left knee condition.  The 
veteran was discharged from active service in October 1991.  

The veteran filed her claim for VA compensation in November 
1991.  At this time, she noted a back condition with 
limitation of motion and pain in 1989.  She also noted that 
she had no treatment at the time of the alleged trauma.  
Recurring pain and motion restriction was reported.  A left 
knee disability with instability and pain was also indicated.

In a January 1992 VA evaluation, the veteran stated that in 
October of 1990, she leaned over to pick up an object from 
the floor and, upon leaning over, developed a sharp pain in 
her low back.  This pain lasted approximately one week and 
resolved without difficulty.  Since this time, the veteran 
contended that she has had episodic low back pain without 
obvious cause due to trauma or illness.  With regard to her 
knee disability, she indicated that she developed the onset 
of left knee pain approximately eight years ago.  Upon 
joining the service, and during regular physical training, 
her symptoms became much worse and much more frequent.  She 
noted that the knee goes out on her causing her to fall 
and is accompanied by swelling and pain which usually lasts 
approximately four days.  The symptoms were reported to occur 
approximately once a month and were aggravated by running and 
exacerbated by strenuous exercise.  

Physical examination at that time revealed good range of 
motion without tenderness or crepitus in all extremities with 
the exception of the left knee, which was tender over the 
inferior lateral aspect of the patella and the medial 
proximal aspect of the patella.  The knee was reported to 
have a good range of motion with notable crepitus and pain on 
motion.  No lateral or medial laxity was found.  No anterior 
drawer sign was noted.  The back and cervical spine was found 
to have good ranges of motion with no discomfort.  Good 
function and good strength and sensation were also indicated.  
X-ray studies were recommended.  At that time, the veteran 
was diagnosed with recurrent low back pain and pain to the 
left knee, pending X-ray studies.  

In her April 1993 notice of disagreement, the veteran 
disagreed with the denial of service connection for a back 
disability.  She stated that the examination and testing 
within one year of the presumptive period was sufficient to 
show a back disability.  Additional outpatient treatment 
records were obtained.  They include a March 1993 outpatient 
treatment record noting the veterans complaints of left knee 
pain.  X-ray studies at that time revealed mild degenerative 
joint disease of the left knee, unchanged from the previous 
examination.  Minor crepitus of the left knee was also 
indicated.  A September 1993 outpatient treatment record 
notes the veterans complaints of chronic low back pain and 
left knee pain.  The diagnostic impression indicated left 
knee pain and chronic low back pain.  

In her November 1993 substantive appeal, the veteran 
contended that her low back condition was initially diagnosed 
while on active duty.  It was also contended that the ROs 
position, that the simple existence of pain was not ratable, 
is refuted by evidence of recurrent episodes of back pain 
with treatment while on active duty.  It was also contended 
that the left knee was more debilitating than currently 
evaluated.  The veteran referred to the outpatient treatment 
reports of September and November 1993, with a diagnosis of 
degenerative joint disease, in support of her claim.  In May 
1994, the veteran stated that she had been plagued with knee 
and back pain.  It was indicated that this condition affected 
her job performance.  




In light of the veterans contentions, an additional VA 
evaluation was performed at the request of the RO.  In a June 
1997 VA evaluation, the veteran reiterated her complaints of 
both knee and back pain.  Examination of her left knee showed 
no evidence of thigh atrophy and joint line measurements were 
equal bilaterally at 15 inches.  A small patella, which was 
somewhat sore, particularly to motion, was noted.  Extension 
to zero degrees and flexion to 135 degrees were noted.  Good 
ligamentous support, both medially and laterally, was found.  
The lumbosacral area was nontender and good range of motion 
was found.  Satisfactory heel and toe standing was also 
indicated.  Reflexes to the knees and ankles were intact and 
no sensory disturbance to the lower extremities was found.  
The examiner specifically stated that he was unable to detect 
any weakness of the knee extensors.  

X-ray studies of the veterans knee that month revealed 
hypertrophic changes within the medial, lateral, and 
patellofemoral compartments.  X-ray studies of the veterans 
lumbosacral spine revealed no bony or soft tissue 
abnormalities.  The veteran was diagnosed with 
musculoskeletal discomfort of the lumbosacral area, not 
associated with any symptoms or clinical findings to suggest 
lower extremity radiculopathy.  Discomfort of the left knee, 
probably secondary to patellofemoral tendinitis, was also 
found.  

Attempts to obtain additional medical records from the 
National Guard or Army Reserve regarding the veterans claims 
by the RO were unsuccessful.  In October 1997, the RO was 
informed that no additional medical records regarding the 
veteran were available.  

In December 1997, the RO contacted the veteran and requested 
any additional service medical records she has in her 
possession that were not previously submitted.  It was 
requested that this evidence be submitted as soon as 
possible, preferably within 60 days.  No additional medical 
records were obtained from the veteran.  A review of the 
service medical records contained within the veterans claims 
folder does not indicate any missing service medical records.  
Accordingly, the Board may proceed with the adjudication of 
the veterans claims.  


I.  Entitlement to service connection for 
a back disability.

Criteria and Analysis

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If she has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was noted during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran does 
not have a diagnosis indicating a back disability.  While an 
outpatient treatment record does note a diagnostic impression 
of chronic low back pain, no health care provider has 
diagnosed the veteran with a back disability.  With regard to 
the second prong of the Caluza analysis, the service medical 
records are silent in regard to any back disability.  The 
veteran herself, within her claim for VA compensation in 
November 1991, noted no treatment at the time of the 
trauma.  While the discharge evaluation does note the 
veterans complaint of back pain, the veteran also indicates 
during the same evaluation that she had no serious illness or 
injury since her physical evaluation in 1987.  As noted 
above, the veteran began her active service in October of 
1987.  In addition, the veterans back at that time was found 
to be normal.

The veteran has provided some evidentiary assertions 
concerning symptoms she relates to the manifestations of this 
alleged disorder during her service and post service.  While 
she is competent to describe events or symptomatic 
manifestations of a disorder that are perceptible to a lay 
party, the Court has made clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  Simply 
stated, the veteran is not competent to diagnose herself with 
a back disability and then associate this disability to an 
incident during her active service that occurred many years 
ago.

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the veterans alleged back disability to the alleged 
complaints of back pain or injury during her active service.  
If the service medical records do not show the claimed 
disability and there is no medical evidence to link a current 
disability with events in service or with a service-connected 
disability, the claim is not well grounded.  

With respect to the application of 38 C.F.R. § 3.303(b) for 
purposes of well grounding a claim, in this instance the 
Board does not find that the appellant is competent to link 
any manifestations observable to a lay party to any 
underlying disability for which service connection is at 
issue.  Thus, she can not well ground her claim on the basis 
of continuity of symptomatology or chronicity.  Savage, 
supra.

With regard to the veterans contention that the presumptive 
period of one year should apply in this case, the Board must 
note that not only was the veteran not diagnosed with a back 
disability in service, but the current medical evidence of 
record does not support the conclusion that she has been 
diagnosed with a back disability at this time.  References 
within outpatient treatment records to the veterans 
complaints of low back pain, in and of themselves, do not 
indicate a back disability or a chronic back disorder.  The 
VA examination of June 1997 and X-ray studies performed that 
month clearly support this position.  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate a back disability with the veterans active 
service.  The veterans own statements made at her separation 
from active service support this conclusion.  Accordingly, 
the Board must find the claim to be not well grounded as a 
matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise her to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any evidence which would make the veterans 
claim for service connection plausible.  Accordingly, the 
claim is denied.  

In reaching this decision, the Board has reviewed the 
contention by the veterans representative in January 1999 
that if the Board finds the current claim of service 
connection to be not well grounded, the Board should 
determine whether the RO followed the M21-1 substantive rules 
requiring that full development of all claims be undertaken 
prior to the well-grounded determination.  If the Board finds 
that the RO did not follow the provisions of M21-1, it was 
requested that the claim be remanded so that full development 
of this claim be undertaken.  

In this case, while there is no duty to assist the veteran in 
the development of her claim, based on a review of the 
development by the RO, the Board finds that if the claim had 
been found well grounded, VA has fulfilled its duty to assist 
the veteran in the development of facts pertinent to this 
claim.  The RO has made an extensive effort to obtain medical 
records and has evaluated the condition on multiple occasions 
in order to determine the nature, extent, and etiology of 
this alleged disability.  


Moreover the Board is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well grounded.  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Courts 
holdings on the issue of VAs duty to assist in connection 
with the well grounded claim determination are quite clear.  
See Bernard v, Brown, 4 Vet. App. 384, 394 (1993);  38 C.F.R. 
§ 19.5 (1998).  

The Board also finds no prejudice in adjudicating the claim 
at this time.  Both the veteran and her representative have 
been given the opportunity to provide substantive arguments 
and the RO has made every effort to locate pertinent medical 
records and obtain VA evaluations which could support the 
claim, to no avail.  Accordingly, the Board finds that the 
veteran has not been prejudiced by the adjudication of this 
claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  


II.  Entitlement to an increased 
evaluation for
chondromalacia patella of the left knee, 
currently evaluated as 10 percent 
disabling.

Criteria and Analysis

In light of the veterans contentions and the Courts 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the claim of entitlement to an 
increased evaluation for her service-connected left knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). 



It is essential in the evaluation of a disability that it be 
reviewed in the relation to its history.  38 C.F.R. § 4.1 
(1998).  Notably, however, where entitlement to compensation 
has been established and an increase in the disability 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

Accordingly, while the Board will review the veterans 
service-connected disability in relationship to its history, 
the Board will concentrate its efforts to determine the 
nature and extent of the current disability to determine the 
proper evaluation of the service-connected knee disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Chondromalacia 
patella of the left knee is not specifically listed in the 
schedule of ratings.  

In this case, when an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the function is affected, but 
also the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The veterans condition 
has been evaluated by the RO under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5020 (synovitis) (1998).  

Under Diagnostic Code 5020, the disease will be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  The veteran has noted the outpatient treatment 
record dated March 1993, which indicates mild degenerative 
joint disease of the left knee.  Accordingly, the Board has 
evaluated the veterans condition under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5003 (degenerative arthritis) (1998).

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

When, however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, and rated 
as a single disability under the diagnostic code for 
degenerative or hypertrophic arthritis.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a (1998). 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (1998). 

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
Court held that, [r]ead together, DC 5003 and § 4.59 . . . 
state that painful motion of a major joint or groups caused 
by degenerative arthritis, where the arthritis is established 
by x-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion. 

Diagnostic Code 5257 provides that for impairment of the 
knee, when there is a recurrent subluxation or lateral 
instability, a 10 percent evaluation will be assigned where 
the disability is slight, and a 20 percent evaluation is 
warranted where the subluxation or instability is moderate in 
degree.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic 
Code 5260 provides a 20 percent evaluation when flexion is 
limited to 30 degrees.  Diagnostic Code 5261 provides a 20 
percent evaluation when extension is limited to 15 degrees.  
38 C.F.R. § 4.71a.

The residuals of the veterans service-connected 
chondromalacia patella of the left knee includes discomfort 
of the left knee with possible patellofemoral tendinitis.  




In this case, there is no evidence that the knee is currently 
disabled due to either current subluxation or lateral 
instability.  As such, the assignment of a compensable rating 
under Diagnostic Code 5257 would be erroneous.  
Significantly, however, because the veteran shows full 
extension and flexion, a compensable rating under either 
Diagnostic Code 5260 or 5261 would also be inappropriate.  
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).  

Rather, the Board must turn to the aforementioned provisions 
of 38 C.F.R. § 4.59 and Diagnostic Code 5003 to find a basis 
to justify the current rating assigned in view of the 
veterans complaints of knee pain and her clinical showing of 
degenerative joint disease.  As reference to 5003 provides 
the only basis to affirm the current rating assigned, it 
follows that the knee is not disabled by moderate subluxation 
or lateral instability, a limitation of flexion to 30 
degrees, or a limitation of extension to 15 degrees.  
Therefore, an increased evaluation for the knee is not in 
order.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Board 
has also taken into consideration the veterans complaints of 
pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the evidence of record does not reveal objective evidence of 
functional impairment due to pain, objective evidence of 
weakened movement, objective evidence of swelling, disuse, 
atrophy, instability, or objective evidence of disturbance of 
locomotion.  Simply put, there is an undeniable lack of 
objective pathology to warrant an increased rating due to 
pain under any of these regulations.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veterans statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1).  



In light of the recent evaluations of the veterans knee 
disability, which the Board finds to be highly probative, 
there is no evidence which the Board may consider as credible 
and of significant probative weight to indicate that the 
service related knee disability impairs earning capacity by 
requiring frequent hospitalizations or because medication 
required for that disability interferes with employment.  

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veterans disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis upon which to assign an 
increased evaluation for the reasons discussed herein.  

Lastly, while the Board also considered the doctrine of 
affording the veteran the benefit of any existing doubt, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of that matter on that basis. 38 U.S.C.A. § 5107(b).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a back disability, the 
appeal is denied.  


Entitlement to an increased evaluation for a chondromalacia 
patella of the left knee is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
